
	
		II
		111th CONGRESS
		1st Session
		S. 344
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Grassley (for
			 himself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require hedge funds to register with the Securities
		  and Exchange Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hedge Fund Transparency
			 Act.
		2.Hedge Fund
			 Registration Requirements
			(a)Definition of
			 investment companySection
			 3(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)) is
			 amended—
				(1)by striking
			 paragraph (1);
				(2)by striking
			 paragraph (7);
				(3)by redesignating
			 paragraphs (2) through (6) as paragraphs (1) through (5), respectively;
			 and
				(4)by redesignating
			 paragraphs (8) through (14) as paragraphs (6) through (12),
			 respectively.
				(b)Additional
			 ExemptionsSection 6 of the Investment Company Act of 1940 (15
			 U.S.C. 80a–6) is amended—
				(1)in subsection
			 (a), by adding at the end the following:
					
						(6)(A)Subject to subsection
				(g), any issuer whose outstanding securities (other than short-term paper) are
				beneficially owned by not more than 100 persons, and which is not making and
				does not presently propose to make a public offering of its securities.
							(B)For purposes of this paragraph and
				paragraph (7), beneficial ownership—
								(i)by a company shall be deemed to be
				beneficial ownership by one person, except that, if the company owns 10 percent
				or more of the outstanding voting securities of the issuer, and is or, but for
				the exemption provided for in this paragraph or paragraph (7), would be an
				investment company, the beneficial ownership shall be deemed to be that of the
				holders of the outstanding securities (other than short-term paper) of such
				company; and
								(ii)by any person who acquires
				securities or interests in securities of an issuer described in this paragraph
				shall be deemed to be beneficial ownership by the person from whom such
				transfer was made, pursuant to such rules and regulations as the Commission
				shall prescribe as necessary or appropriate in the public interest and
				consistent with the protection of investors and the purposes fairly intended by
				the policy and provisions of this title, where the transfer was caused by legal
				separation, divorce, death, or any other involuntary event.
								(7)(A)Subject to subsection
				(g), any issuer, the outstanding securities of which are owned exclusively by
				persons who, at the time of the acquisition of such securities, are qualified
				purchasers, and which is not making and does not at that time propose to make a
				public offering of such securities. Securities that are owned by persons who
				received the securities from a qualified purchaser as a gift or bequest, or in
				a case in which the transfer was caused by legal separation, divorce, death, or
				any other involuntary event, shall be deemed to be owned by a qualified
				purchaser, subject to such rules, regulations, and orders as the Commission may
				prescribe as necessary or appropriate in the public interest or for the
				protection of investors.
							(B)Notwithstanding subparagraph (A), an
				issuer is exempt under this paragraph if—
								(i)in addition to qualified
				purchasers, outstanding securities of that issuer are beneficially owned by not
				more than 100 persons who are not qualified purchasers, if—
									(I)such persons acquired any portion of the
				securities of such issuer on or before September 1, 1996; and
									(II)at the time at which such persons
				initially acquired the securities of such issuer, the issuer was exempt under
				paragraph (6); and
									(ii)prior to availing itself of the
				exemption provided by this paragraph—
									(I)such issuer has disclosed to each
				beneficial owner that future investors will be limited to qualified purchasers,
				and that ownership in such issuer is no longer limited to not more than 100
				persons; and
									(II)concurrently with or after such
				disclosure, such issuer has provided each beneficial owner with a reasonable
				opportunity to redeem any part or all of their interests in the issuer,
				notwithstanding any agreement to the contrary between the issuer and such
				persons, for the proportionate share of that person of the net assets of the
				issuer.
									(C)Each person that elects to redeem
				under subparagraph (B)(ii)(II) shall receive an amount in cash equal to the
				proportionate share of that person of the net assets of the issuer, unless the
				issuer elects to provide such person with the option of receiving, and such
				person agrees to receive, all or a portion of the share of that person in
				assets of the issuer. If the issuer elects to provide such persons with such an
				opportunity, disclosure concerning such opportunity shall be made in the
				disclosure required by subparagraph (B)(ii)(I).
							(D)An issuer that is exempt under this
				paragraph shall nonetheless be deemed to be an investment company for purposes
				of the limitations set forth in subparagraphs (A)(i) and (B)(i) of section
				12(d)(1) (15 U.S.C. 80a–12(d)(1) (A)(i) and (B)(i)) relating to the purchase or
				other acquisition by such issuer of any security issued by any registered
				investment company and the sale of any security issued by any registered
				open-end investment company to any such issuer.
							(E)For purposes of determining compliance
				with this paragraph and paragraph (6), an issuer that is otherwise exempt under
				this paragraph and an issuer that is otherwise exempt under paragraph (6) shall
				not be treated by the Commission as being a single issuer for purposes of
				determining whether the outstanding securities of the issuer exempt under
				paragraph (6) are beneficially owned by not more than 100 persons, or whether
				the outstanding securities of the issuer exempt under this paragraph are owned
				by persons that are not qualified purchasers. Nothing in this subparagraph
				shall be construed to establish that a person is a bona fide qualified
				purchaser for purposes of this paragraph or a bona fide beneficial owner for
				purposes of paragraph (6).
							;
				and
				(2)by adding at the
			 end the following:
					
						(g)Limitation on
				exemptions for large investment companies
							(1)In
				generalAn investment company with assets, or assets under
				management, of not less than $50,000,000 is exempt under subsection (a)(6) or
				(a)(7) only if that company—
								(A)registers with
				the Commission;
								(B)files an
				information form with the Commission under paragraph (2);
								(C)maintains such
				books and records as the Commission may require; and
								(D)cooperates with
				any request for information or examination by the Commission.
								(2)Information
				FormThe information form required under paragraph (1) shall be
				filed at such time and in such manner as the Commission shall require, and
				shall—
								(A)be filed
				electronically;
								(B)be filed not less
				frequently than once every 12 months;
								(C)include—
									(i)the name and
				current address of—
										(I)each natural
				person who is a beneficial owner of the investment company;
										(II)any company with
				an ownership interest in the investment company; and
										(III)the primary
				accountant and primary broker used by the investment company;
										(ii)an explanation
				of the structure of ownership interests in the investment company;
									(iii)information on
				any affliation that the investment company has with another financial
				institution;
									(iv)a statement of
				any minimum investment commitment required of a limited partner, member, or
				other investor;
									(v)the total number
				of any limited partners, members, or other investors; and
									(vi)the current
				value of—
										(I)the assets of the
				investment company; and
										(II)any assets under
				management by the investment company; and
										(D)be made available
				by the Commission to the public at no cost and in an electronic, searchable
				format.
								.
				3.Implementing
			 Guidance and Rules
			(a)Forms and
			 GuidanceNot later than 180
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall issue such forms and guidance as are necessary to carry out
			 this Act.
			(b)RulesThe
			 Securities and Exchange Commission may make a rule to carry out this
			 Act.
			4.Anti–Money
			 Laundering Obligations
			(a)PurposeIt
			 is the purpose of this section to safeguard against the financing of terrorist
			 organizations and money laundering.
			(b)In
			 GeneralAn investment company that relies on paragraph (6) or (7)
			 of section 6(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(a) (6)
			 and (7)), as amended by this Act, as the basis for an exemption under that Act
			 shall establish an anti-money laundering program and shall report suspicious
			 transactions under subsections (g) and (h) of section 5318 of title 31, United
			 States Code.
			(c)Rulemaking
				(1)In
			 GeneralThe Secretary of the Treasury, in consultation with the
			 Chairman of the Securities and Exchange Commission and the Chairman of the
			 Commodity Futures Trading Commission, shall, by rule, establish the policies,
			 procedures, and controls necessary to carry out subsection (b).
				(2)ContentsThe
			 rule required by paragraph (1)—
					(A)shall require
			 that each investment company that receives an exemption under paragraph (6) or
			 (7) of section 6(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(a)
			 (6) and (7)), as amended by this Act, shall—
						(i)use
			 risk–based due diligence policies, procedures, and controls that are reasonably
			 designed to ascertain the indentity of and evaluate any foreign person
			 (including, where appropriate, the nominal and beneficial owner or beneficiary
			 of a foreign corporation, partnership, trust, or other foreign entity) that
			 supplies or plans to supply funds to be invested with the advice or assistance
			 of such investment company; and
						(ii)be
			 subject to section 5318(k)(2) of title 31, United States Code; and
						(B)may incorporate
			 elements of the proposed rule for unregistered investment companies published
			 in the Federal Register on September 26, 2002 (67 Fed. Reg. 60617) (relating to
			 anti–money laundering programs).
					(3)Publication
			 DateThe Secretary of the Treasury, shall—
					(A)propose the rule
			 required by this subsection not later than 90 days after the date of enactment
			 of this Act; and
					(B)issue the rule
			 required by this subsection in final form not later than 180 days after the
			 date of enactment of this Act.
					(d)Effective
			 DateSubsection (b) shall take effect 1 year after the date of
			 enactment of this Act, whether or not a final rule is issued under subsection
			 (c), and the failure to issue such rule shall in no way affect the
			 enforceability of this section.
			5.Technical
			 Corrections
			(a)Securities Act
			 of 1933Section 3(a) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 section 3(c)(3) and inserting section 3(c)(2);
			 and
					(B)by striking
			 section 3(c)(14) and inserting section
			 3(c)(12);
					(2)in paragraph (4),
			 by striking section 3(c)(10)(B) and inserting section
			 3(c)(8)(B); and
				(3)in paragraph
			 (13), by striking section (3)(c)(14) and inserting
			 section 3(c)(12).
				(b)Securities
			 Exchange Act of 1934The Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
				(1)in section 3(a)
			 (15 U.S.C. 78c(a))—
					(A)in paragraph
			 (12)(A)—
						(i)in clause (iii),
			 by striking section 3(c)(3) and inserting section
			 3(c)(2);
						(ii)in clause (v),
			 by striking section 3(c)(10)(B) and inserting section
			 3(c)(8)(B); and
						(iii)in clause (vi),
			 by striking section 3(c)(14) and inserting section
			 3(c)(12);
						(B)in paragraph
			 (12)(C), by striking section 3(c)(14) and inserting
			 section 3(c)(12); and
					(C)in paragraph
			 (54)(A)—
						(i)in clause (ii),
			 by striking exclusion from the definition of investment company pursuant
			 to section 3(c)(7) and inserting exemption under section
			 6(a)(7); and
						(ii)in clause (vii),
			 by striking section 3(c)(2) and inserting section
			 3(c)(1);
						(2)in section 3(g)
			 (15 U.S.C. 78c(g)) by striking section 3(c)(14) each place that
			 term appears and inserting section 3(c)(12); and
				(3)in section
			 12(g)(2) (15 U.S.C. 78l(g)(2))—
					(A)in subparagraph
			 (D), by striking section 3(c)(10)(B) and inserting
			 section 3(c)(8)(B); and
					(B)in subparagraph
			 (H), by striking section 3(c)(14) and inserting section
			 3(c)(12).
					(c)Investment
			 Company Act of 1940The Investment Company Act of 1940 (15 U.S.C.
			 80a–1 et seq.) is amended—
				(1)in section
			 2(a)(51) (15 U.S.C. 80a–2(a)(51))—
					(A)in subparagraph
			 (A)(i), by striking excepted under section 3(c)(7) and inserting
			 exempt under section 6(a)(7); and
					(B)in subparagraph
			 (C)—
						(i)by striking
			 that, but for the exceptions provided for in paragraph (1) or (7) of
			 section 3(c), would be an investment company (hereafter in this paragraph
			 referred to as an excepted investment company) and
			 inserting that is exempt under paragraph (6) or (7) of section 6(a)
			 (hereafter in this paragraph referred to as an ‘exempt investment
			 company’);
						(ii)by striking
			 section 3(c)(1)(A) and inserting section
			 6(a)(6)(B)(i); and
						(iii)by striking
			 excepted each place that term appears and inserting any
			 exempt;
						(2)in section 6 (15
			 U.S.C. 80a–6)—
					(A)in subsection
			 (a)—
						(i)in paragraph (2),
			 by striking section 3(c)(1) and inserting section
			 6(a)(6); and
						(ii)in paragraph
			 (5)(A)(iv), by striking that would be an investment company except for
			 the exclusions from the definition of the term investment company
			 under paragraph (1) or (7) of section 3(c) and inserting that is
			 exempt under paragraph (6) or (7) of section 6(a); and
						(B)in subsection
			 (f), by striking excluded from the definition of an investment company
			 by section 3(c)(1) and inserting exempt under section
			 6(a)(6);
					(3)in section 7(e)
			 (15 U.S.C. 80a–7(e)), by striking section 3(c)(10)(B) and
			 inserting section 3(c)(8)(B); and
				(4)in section 30 (15
			 U.S.C. 80a–29) in each of subsections (i) and (j), by striking section
			 3(c)(14) each place that term appears and inserting section
			 3(c)(12).
				(d)Investment
			 Advisers Act of 1940The Investment Advisers Act of 1940 (15
			 U.S.C. 80b–1 et seq.) is amended—
				(1)in section 203(b)
			 (15 U.S.C. 80b–3(b))—
					(A)in paragraph (4)
			 by striking section 3(c)(10) each place that term appears and
			 inserting section 3(c)(8); and
					(B)in paragraph (5),
			 by striking section 3(c)(14) and inserting section
			 3(c)(12); and
					(2)in section 205(b)
			 (15 U.S.C. 80b–5(b))—
					(A)in paragraph
			 (2)(B), by striking section 3(c)(11) and inserting
			 section 3(c)(9); and
					(B)in paragraph (4),
			 by striking excepted from the definition of an investment company under
			 section 3(c)(7) and inserting exempt under section
			 6(a)(7).
					(e)Internal
			 Revenue Code of 1986Section 851(a)(2) of the Internal Revenue
			 Code of 1986 (relating to the definition of regulated investment company) is
			 amended by striking section 3(c)(3) and inserting section
			 3(c)(2).
			
